DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 7/18/2022 have been received and entered into the case. Claims 2, 4 and 6 have been canceled, Claims 18-20 have been added. Claims 1, 3, 5, and 7-20 are pending, Claims 8-17 have been withdrawn, and Claims 1, 3, 5, 7, and 18-20 have been considered on the merits, insofar as they read on the elected species of a male subject and Lactobacillus plantarum LP01 LMG P-21021. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted copies of the deposits (disclosed in Applicant Arguments/Remarks filed on 10/13/2021).
Rejections of Claims 1, 3, 5, and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections under 35 U.S.C. 102/103 are withdrawn in view of applicant’s amendments.
Rejections under nonstatutory double patenting are withdrawn in light of applicant’s filling of Terminal Disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mogna et al (US 2015/0283185; 10/8/2015. Cited on IDS) in view of Hall et al (AU 2015100952; 8/20/2015).
The instant claims recite a method of improving the state of health of a human male or human female subject, comprising administering to the human male or human female subject a composition comprising a mixture which comprises an effective amount of at least one bacterial strain, wherein improving the health includes curative or preventative treatment of one or more symptoms or disorders connected to at least one pathology selected from the group consisting of: (i) a pathology due to an imbalance in the intestinal microbiota, (ii) a neurodegenerative pathology, (iii) a cardiovascular pathology, (iv) a pathology linked to an immune system deficit, (v) a pathology linked to biological processes of physical aging and aging of the skin or cutis, (vi) a pathology linked to biological aging processes which lead to a progressive loss of memory or of the ability to concentrate, or both, (vii) a pathology caused by oxidative stress, (viii) an autoimmune pathology, (ix) an inflammatory pathology, and (x) a pathology due to an altered intestinal permeability, wherein, when the subject is a human male subject, the at least one bacterial strain is Lactobacillus plantarum LP01 LMG P-21021.
Mogna teaches a composition comprising Lactobacillus plantarum LMG P-21021 for use as a medicament for the prevention or treatment of inflammatory conditions of the large intestine and small intestine or for the prevention or treatment of functional bowel disorders (para 0033, 0035), wherein the composition comprises the bacteria strain as an active ingredient in an amount from 1x106 to 1x1011 CFU/g (para 0038). The bacteria strain contributes to the prevention or treatment of immune diseases including autoimmune diseases such as inflammatory bowel diseases, and contributes to maintenance of the immunological homeostasis (health maintenance) of mammals such as human beings (para 0024), and the bacteria strain is orally administered (para 0025).

Mogna does not explicitly identify the subject is a human male subject (claim 1).
However, Mogna does teach the bacteria strain contributes to the prevention or treatment of immune diseases including autoimmune diseases such as inflammatory bowel diseases, and contributes to maintenance of the immunological homeostasis (health maintenance) of mammals such as human beings. Hall teaches compositions for improving gut function (Abstract), comprising administering a composition comprises Lactobacillus plantarum to male subjects (para 0100), wherein improving gut function comprises relieving one or more symptoms associated with indigestion, altered bowel movements, gastrointestinal discomfort or one or more symptoms associated with an irritable bowel (para 0009).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Lactobacillus plantarum LMG P-21021 to a human male subject to prevent or treat functional bowel disorders, since Mogna and Hall both disclose a composition comprises Lactobacillus plantarum for preventing and/or treating functional bowel disorders, Mogna discloses administering the composition comprises Lactobacillus plantarum LMG P-21021 to human subjects, and Hall discloses administering the composition comprises Lactobacillus plantarum to human male subjects. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer Lactobacillus plantarum LMG P-21021 to a human male subject with a reasonable expectation for successfully preventing or treating functional bowel disorders.

Regarding claims 18-20, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is the administration of an effective amount of Lactobacillus plantarum LMG P-21021 to a human male subject, which is exactly what is taught by the combined teachings of Mogna and Hall.

Response to Arguments
Applicant argues that the instant application discloses the possibility of treating a single disease using different bacterial strains wherein the different strains are selected depending on the gender of the subjects, which is not disclosed in the Mogna reference, that Mogna does not disclose or suggest any gender-specific effects of particular bacterial strains on ROS and Th1/Th2 ratio in human, and that Versalovic does not teach or suggest that treatment with a particular bacterial strain will work more effectively in a one gender versus another, e.g. male versus female patients, but simply discloses that bacterial strains are envisioned to be used in treatment of male patients. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651